50 F.3d 12
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Juan Manual ROBLES, Appellant.
No. 94-3501.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 15, 1995.Filed:  March 22, 1995.

Before BEAM, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and MURPHY, Circuit Judge.
PER CURIAM.


1
The government charged Juan Manual Robles with involvement in a drug conspiracy which, among other things, transported drugs from a Mexican border town to Kansas City, Missouri.  Robles's involvement primarily consisted of helping various individuals enter and leave Mexico, where those individuals obtained marijuana.  At trial, Robles contended that he thought he was helping to transport illegal aliens, not illegal substances.  Apparently disbelieving this testimony, a jury found Robles guilty of conspiracy to possess with intent to distribute marijuana.  See 21 U.S.C. Secs. 841, 846.  On appeal, Robles argues that there was insufficient evidence to convict him of conspiracy to distribute marijuana because there was no proof that Robles knew he was helping to transport drugs rather than people.


2
We will reverse a jury verdict based on insufficient evidence only if, after viewing the evidence in the light most favorable to the government and making all reasonable inferences in favor of the verdict, we find that no reasonable juror could have concluded beyond a reasonable doubt that the defendant was guilty.  United States v. Quintanilla, 25 F.3d 694, 699 (8th Cir.), cert. denied, 115 S. Ct. 457 (1994).  After a careful review of the record, we find the evidence sufficient to sustain the verdict.  See 8th Cir.  R. 47B.